DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-28 have been examined in this application.  This communication is the first action on the merits. 

Priority
The instant application is a continuation of and claims priority to US Application No. 14448459 filed 7/31/2014, which in turn claims priority to US Provisional Application No. 61860791 filed 7/31/2013. 

Claim Objections
Claims 1, 3, and 27-28 are objected to because of the following informalities:  
Claim 1 reads “requestor" in line 4 but may be corrected to “requester" for consistency throughout the claim. Claim 27, line 8 and claim 28, line 5 also read “requestor" and are objected to for the same reason as claim 1. 
Claim 3 reads “twenty-four period" but should read “twenty-four hour period.” Appropriate correction is required.
Claim 6 reads “during current period" in line 3 but should read "during the current period" 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites the limitation "the personnel.” However, there is insufficient antecedent basis for this limitation in the claim. Further, it is unclear if “the personnel” in claim 23 is meant to refer to the “one or more people associated with the available business resources” of claim 1, or if alternatively, claim 23 was intended to be dependent upon claim 22. For the purposes of examination, the examiner interprets claim 23 as meaning that the “one or more people associated with the available business resources” is at least one of a receptionist, secretary, document processor, or graphic artist. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  


Step 1:
Claims 1-26 recite “A method” (i.e. a process); Claim 27 recites “An article of manufacture…including at least one non-transitory processor readable storage medium…” (i.e. an article of manufacture); and Claim 28 recites “A system…comprising one or more processors communicatively coupled to a network…” (i.e. a machine). These claims fall under one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One:
Independent claims 1, 27 and 28 recite limitations for: receiving a request for a business resource including at least one of: a workspace, a meeting space, and an event space; authenticating the requestor; determining, using at least one computer processor, whether one or more available business resources match the request; indicating available business resources and accepting parameters specifying business resources criteria to update the indicated available business resources meeting the business criteria; providing indications of one or more people associated with the available resources; receiving from the requester, a reservation request for at least one of the available business resources; reserving the at least one available business resource; and providing a confirmation of the reservation. These limitations of independent claims 1, 27 and 28 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
The limitations of claims 1, 27 and 28 above amount to processes for managing reservations for business resources. As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above amount to both commercial interactions/business relations and managing interactions between people (i.e. managing reservations from a requester for available business resources), the claims fall into the “certain methods of organizing human activity” grouping of abstract ideas in accordance with MPEP 2106.04(a)(2)(II).
The limitations recited by independent claims 1, 27 and 28 above for managing reservations for business resources also fall under mental processes because these limitations, under the broadest reasonable interpretation and but for the use of generic computer components, cover concepts (e.g. observation, evaluation, judgment, and opinion) that can reasonably be performed in the human mind or by the human mind with the aid of simple tools such as pen and paper. For example, the steps for receiving a request and receiving a reservation request would amount to observations, while the steps for authenticating the requester, determining available business resources, providing indications of available business resources/updated available business resources/one or more people associated with the available business resources (which but for the recitation of generic computer components, could be communicated or indicated using a pen and paper), reserving the at least one business resource, and providing a confirmation of the reservation would fall under evaluations, judgments, and opinions. As described in MPEP 2106.04(a)(2)(III), “[T]he "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” and “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.” Therefore, as the processes above described by the representative independent claims 1, 27 and 28 can be characterized as mental processes (i.e. observation, evaluation, judgment, and opinion), but for the recitation of generic computer components in the claims, the claims fall under the “mental processes” category of judicial exceptions (i.e. abstract ideas). 
Step 2A Prong Two:
The judicial exception (i.e. abstract idea) recited in claims 1, 27 and 28 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. “managing business resource reservations”) using generic computers/computer components (i.e. a network and a generic “interactive graphical user interface” of claim 1; an article of manufacture including at least one non-transitory processor readable storage medium with instructions readable by a processor to cause the processor to operate, a network, and a generic interactive graphical user interface of claim 27; and one or more processors coupled to a network, and a generic interactive graphical user interface of claim 28). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” Furthermore, the recitation of “a network” for communicating information between the requester and the system merely amount to the use of networks in their ordinary capacity (i.e. receiving or transmitting data). The same applies to the graphical user interface, which is merely being used to input and/or output information through a graphical interface in the ordinary capacity that one of ordinary skill in the art would expect a graphical to operate. The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more, but instead also indicates that the claims recite mere instructions apply the abstract idea using a generic computer or computer components. Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea. 
Step 2B: 
Claims 1, 27 and 28 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, the claims recite mere instructions to apply the abstract idea (i.e. “managing business resource reservations”) using generic computers/computer components (i.e. a network and a generic “interactive graphical user interface” of claim 1; an article of manufacture including at least one non-transitory processor readable storage medium with instructions readable by a processor to cause the processor to operate, a network, and a generic interactive graphical user interface of claim 27; and one or more processors coupled to a network, and a generic interactive graphical user interface of claim 28). Further, the recitation of “a network” for communicating information between the requester and the system merely amount to the use of networks in their ordinary capacity (i.e. receiving or transmitting data). The same applies to the graphical user interface, which is merely being used to input and/or output information through a graphical interface in the ordinary capacity that one of ordinary skill in the art would expect a graphical to operate. Considering the above additional elements in an ordered combination does not add anything not already considered above. Therefore, the claims do not recite any limitations, or combination of limitations, that amount to significantly more than the abstract idea. 
Dependent Claims 2-26: 
Dependent claims 2-26 are directed to the same abstract idea as independent claim 1 above as they do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Dependent claims 2-7, 11-18, 21-23, 25-26 do not add any further additional elements not already addressed above but merely further describe the abstract idea above by reciting limitations describing: the business resource criteria (claim 2); the requested block of time (claims 3-4); the people associated with the available business resources (claims 5-7); one or more factors and types of changes in business resource criteria (claims 11-14), the resource type or business resources (claims 15 and 22); steps for receiving user profile information and providing social networking functionality (claim 16); the user profile information (claims 17-18), the one or more events (claim 21), the personnel (claim 23); and providing a loyalty reward (claims 25-26). Dependent claims 8-10, 20, and 24  recite limitations that further describe the abstract idea and the previously recited graphical user interface for applying the abstract idea, such as displaying a map (claim 8), a floor plan (claim 9), and updating the floor plan to display available and unavailable resources (claim 10), indicating events associated with the business resources (claim 20), and allowing a user to pay a business management organization for the business, good, or service (claim 24) - however, as above, these limitations still fall within the ordinary use of a graphical user interface for inputting/selection and displaying information (i.e. applicant’s claims contain no indication they are directed to a new or improved type of graphical user interface, or an unconventional way of entering or displaying information on a graphical user interface). The functions of claim 24 also further describe commercial interactions as they contain steps for the user paying for a business resource, service, or good. Additionally, the steps for providing social networking functionality of claims 16 and 19 at best nominally link the performance of the abstract idea to a particular field of use/technological environment (e.g. social networking functions), but do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. 
Therefore, claims 1-28 are ineligible under § 101. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8, 16-19, 22-23, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080059253 A1 to Vivadelli et al. (Vivadelli) in view of US 20050071213 A1 to Kumhyr et al. (Kumhyr).

Claim 1: Vivadelli teaches: 
A method for on demand business resource management (Vivadelli: Abstract, ¶ 0006-0007 showing managing business resource reservations) comprising 
receiving, from a requester, a request via a network for a business resource including at least one of: a workspace, a meeting space, and an event space (Vivadelli: ¶ 0085 showing users create requests to reserve workspaces and meeting spaces and ¶ 0086 showing accessing via a network); 
authenticating the requestor (Vivadelli: ¶ 0087-0088 showing user authentication to access the system); 
determining, using at least one computer processor, whether one or more available business resources match the request (Vivadelli: ¶ 0103 determining if there is availability of the requested resource); 
providing an interactive graphical user interface indicating available business resources, wherein the interactive graphical user interface is configured to accept parameters specifying business resources criteria and to update the interactive graphical user interface to indicate available business resources meeting the business resource criteria (Vivadelli: ¶ 0094 showing user interface allowing user to enter criteria and the user interface provides the closest matches to the entered criteria); 

With respect to the limitation: 
displaying via the graphical user interface indications of one or more people associated with the available business resources;
Vivadelli teaches displaying available business resources on a graphical user interface (Vivadelli: ¶ 0094), but does not explicitly teach including an indication of one or more people associated with the available business resources. However, Kumhyr teaches displaying via the graphical user interface indications of one or more people associated with the available business resources (Kumhyr: ¶ 0044, ¶ 0055 and Fig. 6 displaying rooms with existing reservations that are available to be bumped). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have combined the display of current room reservations of Kumhyr with the resource reservation system of Vivadelli/Kumhyr with the motivation that "after finding a room, the team members must then identify who has reservations for the room on the particular day or days desired...this process is long and tedious" (Kumhyr: ¶ 0005). 

Vivadelli, as modified above, further teaches:  
receiving from the requester, via the graphical user interface, a reservation request for at least one of the available business resources (Vivadelli: ¶ 0085 showing system allows users to create requests for resources, ¶ 0118-0119 showing a user requesting the reservation through a browser-based interface on a touch screen, i.e. a GUI); 
reserving the at least one available business resource (Vivadelli: ¶ 0103 showing request approved and system reserving the resource); and 
providing a visual confirmation of the reservation via the graphical user interface (Vivadelli: ¶ 0088 showing a confirmation presented to the user, ¶ 0089 showing accessed on a mobile device browser)

Claim 2: Vivadelli/Kumhyr teach claim 1. Vivadelli, as modified above, further teaches: 
wherein the specified business resource criteria comprises a requested block of time for a reservation of an available business resource (Vivadelli: ¶ 0036 and ¶ 0075 showing that the resource is reserved based on a period or block of time)

Claim 5: Vivadelli/Kumhyr teach claim 1. With respect to the limitation: 
wherein the one or more people associated with the available business resources comprise people reserving a business resource at a geographical location of the available business resources during a period of time specified by the requester
Vivadelli, while teaching a requester requesting a resource for a specified time and location in the teachings above, does not explicitly disclose another user reserving the business resource. However, Kumhyr does teach wherein the one or more people associated with the available business resources comprise people reserving a business resource at a geographical location of the available business resources during a period of time specified by the requester (Kumhyr: ¶ 0055 showing criteria including a date/time and location, ¶ 0056 and Fig. 6 showing existing reservation, and ¶ 0063 showing existing reservation changed and new reservation made if user has priority over the existing reservation). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have combined the display of current room reservations of Kumhyr with the resource reservation system of Vivadelli/Kumhyr with the same motivation as claim 1 above.  

Claim 6: Vivadelli/Kumhyr teach claim 1. With respect to the limitation: 
wherein the one or more people associated with the available business resources comprise people reserving a business resource at a geographical location of the available business resources during current period of time
Vivadelli, in ¶ 0118, teaches a person making a "just in time" reservation at the entrance for a period of time at a location (i.e. during the current period of time) but does not explicitly teach displaying people reserving a business resource at a location. However, Kumhyr teaches wherein the one or more people associated with the available business resources comprise people reserving a business resource at a geographical location of the available business resources during current period of time (Kumhyr: see the above teachings for claim 5, in addition to ¶ 0032 showing “current users who have reservations”). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have combined the display of current room reservations of Kumhyr with the resource reservation system of Vivadelli/Kumhyr with the same motivation as claim 1 above.  

Claim 7: Vivadelli/Kumhyr teach claim 1. With respect to the limitation: 
wherein the one or more people associated with the available business resources comprise people associated with a group of the requester
Vivadelli, in ¶ 0094, teaches displaying available business resources on a graphical user interface, but does not explicitly teach including an indication of people associated with a group of the requester. However, Kumhyr does teach wherein the one or more people associated with the available business resources comprise people associated with a group of the requester (Kumhyr: ¶ 0005 showing users that work at the same company). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have combined the display of current room reservations of Kumhyr with the resource reservation system of Vivadelli/Kumhyr with the same motivation as claim 1 above.  

Claim 8: Vivadelli/Kumhyr teach claim 1. Vivadelli, as modified above further teaches: 
wherein the graphical user interface displays a map of locations of available business resources (Vivadelli: ¶ 0119 showing a floor plan representing resources)

Claim 16: Vivadelli/Kumhyr teach claim 1. Vivadelli, as modified above, further teaches: 
further comprising: receiving user profile information from the requester (Vivadelli: ¶ 0111 showing user profile created and user information entered by administrator, which is reviewed, updated, or approved by the user); and 
providing social networking functionality using the user profile information (Vivadelli: ¶ 0112 showing that users may search for other users with a given profile, i.e. another user may search for the user profile created in ¶ 0111)

Claim 17: Vivadelli/Kumhyr teach claim 16. Vivadelli, as modified above, further teaches: 
wherein the user profile information comprises one or more of: occupation, education, employer, skills, desired skills, desired resources, age, work address, home address, user location information, a friends list, a co-worker list, a team list, a contacts list, a user picture, contact information, employment history, a resume, endorsements by a user, recommendations of a user, business resource payment information, available business resource quota, used business resource quota, and business resource reservation information (Vivadelli: ¶ 0111 showing user profile which includes the user demographic information, i.e. user location or address information)

Claim 18: Vivadelli/Kumhyr teach claim 16. Vivadelli, as modified above, further teaches: 
wherein the user profile information comprises a parameter determining at least one of: user profile privacy, user contact preferences, and marketing preferences (Vivadelli: ¶ 0082 showing user authentication including a private key, and permissions that allow a user to make special reservations, also see ¶ 0111 showing pre-defined authorization levels, and the user can modify what the information on their profile)

Claim 19: Vivadelli/Kumhyr teach claim 16. Vivadelli, as modified above, further teaches: 
wherein the social networking functionality comprises at least one of: groups, messaging, a contacts database, shared documents, group scheduling, document sharing, availability indicators, invitations, notifications, electronic introductions, electronic resumes, professional profile posting, professional profile editing, professional profile searching, mailing lists, crowd-sourcing, and resource sharing (Vivadelli: ¶ 0112 showing that users may further search for other users with a given profile, i.e. professional profile searching)

Claim 22: Vivadelli/Kumhyr teach claim 1. Vivadelli as modified above further teaches: 
wherein business resources comprises at least one of: printing, 3d printer, color printing, personnel, call screening, video conferencing, conference call facilities, whiteboards, office supplies, voicemail, mail boxes, catering, dining facilities, cloud based storage, cloud based backup, a virtual machine, server space, engineering tools, and storage (Vivadelli: ¶ 0080 showing resources includes telephones, computers, photocopying, network or voice connectivity, catering, etc.)

Claim 23: Vivadelli/Kumhyr teach claim 1. Vivadelli as modified above further teaches:
wherein the personnel includes at least one of: a receptionist, a secretary, a document processor, and a graphic artist (Vivadelli: ¶ 0092 showing reservation confirmation needed from another person, such as an administrator, i.e. a secretary or receptionist)

Claim 27: See the rejection of independent claim 1 above teaching analogous limitations to claim 27. Additionally, Vivadelli teaches An article of manufacture for on demand business resource management, the article of manufacture including at least one non-transitory processor readable storage medium and instructions stored on the at least one medium, wherein the instructions are configured to be readable from the at least one medium by at least one processor and thereby cause the at least one processor to operate to…” (Vivadelli: ¶ 0097 showing application server, also see Claim 1 showing computer database).

Claim 28: See the rejection of independent claim 1 above teaching analogous limitations to claim 28. Additionally, Vivadelli teaches A system for on demand business resource management comprising one or more processors communicatively coupled to a network wherein the one or more processors are configured to…” (Vivadelli: ¶ 0079, ¶ 0120).

Claims 3-4, 9-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080059253 A1 to Vivadelli et al. (Vivadelli) in view of US 20050071213 A1 to Kumhyr et al. (Kumhyr), and further in view of US 20140257883 A1 to Thompson et al. (Thompson).

Claim 3: Vivadelli/Kumhyr teach claim 2. With respect to the limitation: 
wherein the requested block of time for a reservation is for less than a twenty-four period
Vivadelli teaches a requested block of time for a reservation of a business resource, as shown above, but Vivadelli/Kumhyr do not explicitly teach that the block of time is for less than a twenty-four hour period. However, Thompson does teach wherein the requested block of time for a reservation is for less than a twenty-four period (Thompson: 0061 showing input of start time and duration, see Fig. 6 showing a duration of 30 minutes, i.e. less than 24 hours). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a resource reservation for less than twenty four hours as taught by Thompson in the resource reservation system of Vivadelli/Kumhyr, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4: Vivadelli/Kumhyr teach claim 2. With respect to the limitation: 
wherein the requested block of time for a reservation is for at least one of: a day, a week, a month, and a specified range of time less than a year
Vivadelli teaches a requested block of time for a reservation of a business resource, as shown above, but Vivadelli/Kumhyr do not explicitly teach that the block of time is for less than a twenty-four hour period. However, Thompson does teach wherein the requested block of time for a reservation is for at least one of: a day, a week, a month, and a specified range of time less than a year (Thompson: 0061 showing input of start time and duration, see Fig. 6 showing a duration of 30 minutes, i.e. less than a year). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method of searching for available reservations for a period of time less than a year as taught by Thompson in the resource reservation system of Vivadelli/Kumhyr, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9: Vivadelli/Kumhyr teach claim 1. With respect to the limitation: 
wherein the graphical user interface displays a floor plan indicating a layout of business resources, wherein the floor plan indicates available and unavailable business resources for at least one location of available business resources
Vivadelli, in ¶ 0119, teaches displaying a floor plan/map representing resources but Vivadelli/Kumhyr do not explicitly teach that the floor plan indicates available and unavailable business resources for a location. However, Thompson, in ¶ 0066 teaches a floor plan for a location in which there is availability information for each resource. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the location map showing available and unavailable resources as taught by Thompson in the floor plan of the resource reservation system of Vivadelli/Kumhyr with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problem that "conventional reservation system[s] often do not permit an employee to efficiently search for conference rooms and/or identify available conference rooms that can be reserved" (Thompson: ¶ 0002). 

Claim 10: Vivadelli/Kumhyr teach claim 9. With respect to the limitation: 
wherein the graphical user interface dynamically updates the displayed floor plan to indicate updated available and unavailable business resources based on one or more factors
Vivadelli, in ¶ 0094 teaches returning available resources based on one or more factors, but Vivadelli/Kumhyr do not explicitly teach that the floor plan is dynamically updated based on one or more factors. However, Thompson does teach wherein the graphical user interface dynamically updates the displayed floor plan to indicate updated available and unavailable business resources based on one or more factors (Thompson: 0066 showing an interactive map generated before and/or after a search request is submitted, i.e. updating dynamically, and 0055 showing more than one search can be generated). It would have been obvious at the time the invention was filed to have included the interactive map of Thompson in the floor plan of the system of Vivadelli/Kumhyr with the same motivation as in claim 9 above. 

Claim 11: Vivadelli/Kumhyr/Thompson teach claim 10. Vivadelli, as modified above, further teaches:
wherein the one or more factors comprise a change in the specified business resource criteria (Vivadelli: ¶ 0097 showing updating existing reservations, such as the time or location)

Claim 12: Vivadelli/Kumhyr/Thompson teach claim 11. Vivadelli, as modified above, further teaches:
wherein the change in the specified business resource criteria comprises a change in a requested reservation period received from the requester (Vivadelli: ¶ 0097 showing altering the time or location of a reservation)

Claim 13: Vivadelli/Kumhyr/Thompson teach claim 11. Vivadelli, as modified above, further teaches:
wherein the change in the specified business resource criteria comprises a reservation received from a second requester (Vivadelli: 0092 showing that two or more users attempting to reserve a space at the same time may affect its availability, which would be reflected in the teachings of Vivadelli modified by Thompson above)

Claim 14: Vivadelli/Kumhyr/Thompson teach claim 11. With respect to the limitation: 
wherein the change in the specified business resource criteria comprises a change in a resource type requested by the requester
Vivadelli, in ¶ 0092, teaches the user prompted with questions to determine the type of resource to search for, but Vivadelli/Kumhyr do not explicitly teach that the resource type is changed. However, Thompson teaches wherein the change in the specified business resource criteria comprises a change in a resource type requested by the requester (Thompson: ¶ 0035 showing type of resource as a search parameter, which in ¶ 0055, shows that the user can continue to search, i.e. change the parameters). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the change in resource search parameters of Thompson in the resource reservation system of Vivadelli/Kumhyr, with the same motivation as claim 9 above. 

Claim 15: Vivadelli/Kumhyr/Thompson claim 14. Vivadelli, as modified above, further teaches: 
wherein the resource type comprises at least one of a type of workspace, a type of meeting space, a type of event space, a type of collaborative engineering space, and a type of product testing space (Vivadelli: ¶ 0085 showing a conference room or cubicle as a type of resource)

Claim 20: Vivadelli/Kumhyr teach claim 1. With respect to the limitation: 
displaying via the graphical user interface indications of one or more events associated with a geographical location of the available business resources 
Vivadelli teaches multiple reservation functions that are performed via a browser-based interface as shown above, but Vivadelli/Kumhyr do not explicitly teach that the reservation is for an event at the location of the resource. However, Thompson does teach displaying via the graphical user interface indications of one or more events associated with a geographical location of the available business resources (Thompson: ¶ 0067 showing a meeting subject parameter, room parameter, and meeting reminders, i.e. indicating an event at the location of the reserved resource). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the meeting reservation functionality as taught by Thompson in the resource reservation system of Vivadelli/Kumhyr, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 21: Vivadelli/Kumhyr/Thompson teach claim 20. With respect to the limitation: 
wherein the one or more events comprises at least one of: a social event, a lecture, a training, a certification course, and a business meeting
Vivadelli teaches multiple reservation functions that are performed via a browser based interface as shown above, but Vivadelli/Kumhyr do not explicitly teach that the reservation is for a social event, lecture, training, course, or meeting. However, Thompson does teach wherein the one or more events comprises at least one of: a social event, a lecture, a training, a certification course, and a business meeting (Thompson: ¶ 0067 showing a meeting subject parameter, i.e. a business meeting). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the meeting reservation functionality as taught by Thompson in the resource reservation system of Vivadelli/Kumhyr, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080059253 A1 to Vivadelli et al. (Vivadelli) in view of US 20050071213 A1 to Kumhyr et al. (Kumhyr), and further in view of US 20110218854 A1 to Shamlian.

Claim 24: Vivadelli/Kumhyr teach claim 1. 
further comprising: providing, via the graphical user interface, payment functionality allowing a user to perform one or more of: pay a business resource management organization for a business resource; pay a business resource management organization for a service; pay a user of a business resource management organization for a good; and pay a user of a business resource management organization for a service
Vivadelli teaches performing multiple functions on a browser interface in ¶ 0086 and ¶ 0119, and also teaches a billing component for tracking the costs associated with the usage of a resource in ¶ 0083. Vivadelli does not explicitly disclose any payment for a good, service, or business resource. However, Shamlian teaches providing, via the graphical user interface, payment functionality allowing a user to perform one or more of: pay a business resource management organization for a business resource; pay a business resource management organization for a service; pay a user of a business resource management organization for a good; pay a user of a business resource management organization for a service (Shamlian: ¶ 0097 showing a payment functionality in which there is a fee for a reservation and the fee can be charged through a facility optimizer or the user may mail a payment to the facility for the use of the facility). It would have been obvious to one of ordinary skill in the art at the time of the invention to include payment functionality as taught by Shamlian in the resource reservation system of Vivadelli/Kumhyr, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 25: Vivadelli/Kumhyr teach claim 1. 
further comprising: providing a loyalty reward to the requester for reservation of and payment for the at least one available business resource
Vivadelli teaches performing multiple functions on a browser interface in ¶ 0086 and ¶ 0119, and also teaches a billing component for tracking the costs associated with the usage of a resource in ¶ 0083, but Vivadelli does not disclose in particular a loyalty reward for the reservation and payment of a business resource. However, Shamlian does teach providing a loyalty reward to the requester for reservation of and payment for the at least one available business resource (Shamlian: ¶ 0130 showing facility optimizer configured to offer a rewards program for frequent rentals, which can be linked to an online merchandise provider). It would have been obvious to one of ordinary skill in the art at the time of the invention to include loyalty rewards functionality as taught by Shamlian in the resource reservation system of Vivadelli/Kumhyr, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 26: Vivadelli/Kumhyr teach claim 25. 
wherein the loyalty reward is redeemable at a partner of a business resource management organization holding the reservation request for the requester
As mentioned above in claim 25, Vivadelli teaches several types of functionality using a browser based interface and also discloses a billing component (Vivadelli: ¶ 0086, ¶ 0119). Vivadelli does not explicitly teach a loyalty reward redeemable at a partnering business to the business resource management organization in which the reservation was made. However, Shamlian does teach wherein the loyalty reward is redeemable at a partner of a business resource management organization holding the reservation request for the requester (Shamlian: ¶ 0130 showing facility optimizer configured to offer a rewards program for frequent rentals, which can be linked to an online merchandise provider). It would have been obvious to one of ordinary skill in the art at the time of the invention to include loyalty rewards functionality as taught by Shamlian in the resource reservation system of Vivadelli/Kumhyr for the same reasons as claim 25 above. 

Conclusion
The following prior art is not relied upon but is cited as being relevant to applicant's disclosure: 
US 20100125478 A1 to Bisht et al teaches visual integration of meeting space. 
US 8065175 B1 to Lewis teaches scheduling of resources. 
US 20060020481 A1 to Lee et al teaches a system of managing a business center. 
US 20140046716 A1 to Black et al teaches automated management of resource scheduling. 
US 20120123819 A1 to Fehnel et al teaches reserving military resources. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628